UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 27, 2010 RPC, INC. (Exact name of registrant as specified in its charter) Delaware 1-8726 58-1550825 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (404) 321-2140 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Shareholders of RPC, Inc. (the “Company”) was held on April27, 2010.At the Annual Meeting, the shareholders of the Company (i)elected three Class III nominees to the Board of Directors, and (ii)ratified the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm. The voting results for each proposal are as follows: 1. To elect the three Class III nominees to the Board of Directors: Broker For Withheld Non-Vote Wilton Looney Gary W. Rollins James A. Lane, Jr. 2. To ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm: For Against Abstain -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, RPC, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RPC, Inc. Date: April 29, 2010 /s/ Ben M Palmer Ben M. Palmer Vice President, Chief Financial Officer and Treasurer -3-
